

117 HR 1658 IH: To amend the Child Abuse Prevention and Treatment Act to promote a high-quality workforce in the child welfare system.
U.S. House of Representatives
2021-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1658IN THE HOUSE OF REPRESENTATIVESMarch 8, 2021Ms. Sherrill introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Child Abuse Prevention and Treatment Act to promote a high-quality workforce in the child welfare system.1.Promoting a high-quality workforce in the child welfare systemSection 105(a) of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106(a)) is amended by striking paragraph (4) and inserting the following:(4)Promoting a high-quality workforceThe Secretary may award grants under this subsection to entities to carry out programs or strategies that promote a high-quality workforce in the child welfare system through—(A)improvements to recruitment, support, or retention efforts; or(B)education for professionals and paraprofessionals in the prevention, identification, and treatment of child abuse and neglect..